DETAILED ACTION

Response to Amendment
Applicant’s amendments filed on February 23, 2021 have been entered. Claim 7, 15, 22, 25 and 26 have been amended. Claims 1-6 and 8 have been previously canceled. Claims 7, 9-27 are still pending in this application, with claims 7, 15 and 22 being independent.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

3.	Claims 15-20, 22-24 and 26  are rejected under 35 U.S.C. 103 as being unpatentable over IDS Chen et al. (US 7557807 B2), referred herein as Chen in view of Williams (US 8319771 B2), referred herein as Williams in view of Houston (US 8099265 B2), referred herein as Houston further in view of Strumolo et al. (US 6996509 B2), referred herein as Strumolo.
	Regarding Claim 22, Chen teaches a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to (Chen- Abst: a computer-generated object wherein the object has characteristics, emitting a computer-generated particle, determining if the particle interacts with the object; FIG12.1220: Processing Unit; FIG12.1230: System Memory; FIG12.1235: Application Programs)
emit, by at least one graphic design tool comprising a virtual particle emitter, virtual particles to a target object within a scene (Chen- col 2, ln56-62: a computer-generated object wherein the object has characteristics, emitting a computer-generated particle, determining if the particle interacts with the object; and, if the particle interacts with the object, altering one or more of the characteristic of the object wherein the altering simulates weathering or aging of the object; col15, ln4-15: FIG. 12 illustrates an example of a suitable computing system environment 1200 on which various exemplary methods may be implemented. Various exemplary devices or systems may include any of the features of the exemplary environment 1200);
identify emitter data of the virtual particle emitter from the virtual particle emitter, particle data relevant to virtual particles emitted by the virtual particle emitter (Chen- 
object data relevant to the target object, wherein the object data is defined by a first set of data Chen- col2, ln57-58: providing a computer-generated object wherein the object has characteristics; col5, ln3-5: such a large-scale geometry change includes retiling of the original geometric model before performing a displacement operation; col7, ln34-38: The exemplary image 400 is of a bust with various surface contours, crevices, etc. A point-based model is used to transform or resample the object to create a model representation of the object, which in this instance is the object element map 410 of FIG. 4B);
generate, for each virtual particle impact with the target object, a continuous parameterized trace along a surface of the target object based on the emitter data (Chen- col4, ln33-45: Exemplary .gamma.-tons emitted from .gamma.-ton sources can propagate through a scene, interacting with surfaces. For example, at each surface surface roughness, which in turn can affect .gamma.-ton reflectance of the surface. Such properties can be updated based on an exemplary .gamma.-ton map obtained from a prior .gamma.-ton iteration. Further, in cases such as corrosion and erosion, geometry can be deformed according to an exemplary .gamma.-ton map; col10, ln 21-29: unless the .gamma.-ton settles on the surface, its motion probabilities are modified according to the local .gamma.-reflectance of the surface and the .gamma.-ton continues to travel with the new motion probabilities; col10, ln50-52: The .gamma.-ton 612 continues as .gamma.-ton 614 with the material components 618 and then impacts another surface element 616'); 
perform graphical effects along the surface based on the object data and parameterized trace data (Chen- FIG2.244: Surface properties & Geometry Update; col6, ln1-4: A map block 240 may be used to record .gamma.-ton information and such information may be subsequently used in a surface property or geometry update block 244 or an appearance rendering block 248); 
for each virtual particle impact, generate a second set of data Chen- col2, ln51-55: Such exemplary .gamma.-ton tracing also enables visual simulations of 
integrating the second set of data Chen- col6, ln5-13: With respect to behavior of the emitted .gamma.-tons in a scene, propagation can be stochastically determined through use of motion probabilities and properties such as .gamma.-reflectance of the encountered surfaces. At each interaction or encounter, a .gamma.-ton may act to transport "material" or property characteristics; col11, ln49-58: a settled .gamma.-ton introduces patina to the surface according to the following .gamma.-transport rule; col12, ln49-59: For both the cement staircase and the metallic chain, .gamma.-reflectance is (.DELTA..sub.s, .DELTA..sub.p, .DELTA..sub.f)=(0.0, 0.4, 0.05) and material properties, including humidity and rust, are initialized as s.sub.humidity=0 and s.sub.rust=0. The .gamma.-transport rules for the cement staircase and wall are Surf.s.sub.humidity.rarw.Surf.s.sub.humidity+0.1Ton.s.sub.humidi- ty; Surf.s.sub.rust.rarw.Surf.s.sub.rust+0.1Ton.s.sub.rust; col13, ln60-67: The first rule was only used once at the beginning to initialize the ground with small number of moss seeds. The .gamma.-transport rule for the cement wall was Surf.s.sub.dirt.rarw.Surf.s.sub.dirt+Ton(rain).s.sub.dirt; and the .gamma.-transport rules The rules applies to the integrator is interpreted as integration process.
But Chen does not specifically teach:
data comprising spatial coordinates of the virtual particle emitter from the virtual particle emitter;
a first and/or second set of procedural textures;
determining that, a portion of the parameterized trace data indicates superimposed traces comprising a point or section of a common path of the superimposed traces along the surface of the target object; and 
generating a mixed trace portion by combining the superimposed traces corresponding to the point or section of the common path along the surface of the target object based on a set of feature data corresponding to the superimposed traces.
Williams discloses a technique that generates a map of values of a kinetic parameter over the object's surface, which is analogous to the present patent application. Williams teaches a first and/or second set of procedural textures (Williams  col2, ll50-54: the visual texture map defining differing values of a visual parameter over said surface; and generate a particle-speed map by correlating values of particle speed to the values of said visual parameter at corresponding locations over said surface; col3, ll1-2: The texture map may be a procedural texture map or an artist-generated texture map; col5, ll8-9: a procedural texture, i.e. created automatically by a mathematical procedure).

Doing so would provide an improved automatic technique with less time consuming for designer for modelling kinetic activity such as particle emission or the like occurring in relation to surfaces of computer-modelled objects.
Houston discloses methods and apparatus for fast computation of fluid velocity fields in the presence of objects causing flow discontinuity, which is analogous to the present patent application. Houston teaches 
determining that, a portion of the parameterized trace data indicates superimposed traces comprising a point or section of a common path of the superimposed traces along the surface of the target object (Houston col11, ll45-50: a common set of candidate sampling points 422 is used for each object 250, as illustrated in FIG. 4, to facilitate combining velocity vectors where multiple objects are simultaneously present, and to facilitate interpolation where an object moves along an arbitrary path within the bounded space; col12, ll4-6: FIG. 5 illustrates an object 250 with selected sampling point 422 placed in a principal velocity field where all principal velocity vectors are in parallel planes; col12, ll38-42: The interpolation process is applied individually to the velocity vector at each sampling point. Consider a single sampling point at which the pre-computed incremental velocity vectors corresponding to a principal velocity field of a specific magnitude);
Houston col23, ll7-25: Referring to FIG. 29, shown is a flow chart of an exemplary method of performing the look-up step of the method of FIG. 28. To determine the fluid velocity at a point in space entities in a context which affect the fluid velocity field at the point in space are identified (step 2920). In particular, each entity has associated with it a bounding box that defines the spatial extent of the fluid velocity field distortions caused by the object. In particular, an object is identified as affecting the fluid velocity field when its respective bounding box overlaps the point in space at which fluid velocity is to be determined. Any suitable method, such the well-known octree-based bounding box lookup method, can be used to determine which bounding boxes overlap the point in space. A fluid flow velocity for the context alone and a change in the fluid flow velocity caused by the identified entity(ies) are then combined to provide a combined fluid velocity at the point (step 2930)); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Chen in view of Williams to incorporate the teachings of Houston, and applying the integration of the common velocity vectors and individual velocity vector , as taught by Houston into the method and system of visual simulation of weathering by y-ton tracing.
Doing so would make the real-time simulation environment practical with less computations and more time efficiency in the system and method for generating procedural textures with the aid of particles.
Strumolo- col3, ll23-35: The paint spray gun is preferably located using an on-screen graphical user interface (GUI), in cooperation with the user input mechanism, preferably a mouse device as is known in the art. The screen GUI and mouse device permit a user to easily and dynamically place the paint spray gun at a desired location relative to the CAD model); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Chen in view of Williams further in view of Houston to incorporate the teachings of Strumolo, and applying virtual paint spray gun and its trajectory, as taught by Strumolo into the method and system of visual simulation of weathering by y-ton tracing.
Doing so would permit visual observation thereof and relocating the paint spray gun if necessary to achieve a desired trajectory in the system and method for generating procedural textures with the aid of particles.

Regarding Claim 23, Chen in view of Williams in view of Houston further in view of Strumolo teaches the non-transitory computer-readable medium of claim 22, and further teaches further comprising instructions that, when executed by the at least one processor, cause the computer system to determine a first trajectory of a first particle at a first time period based on a first set of spatial coordinates of the virtual particle emitter, Chen- col 6, ll36-46: As indicated in the exemplary method 200, the map 240 can be used in an update block 244 to update various properties or geometry as appropriate. For example, weathering induced by .gamma.-tons can be used to change surface properties which, in turn, can affect subsequent iterations. For example, once a surface is rusty, its roughness can increase and a related increase in a roughness property can act to cause trapping of more .gamma.-tons. The feedback in such a loop has the overall effect of an ever increasing rusting rate. Of course, roughness may reach a maximum value or other limit, which could thereby limit the rate or modification to a scene; Strumolo- col3, ll23-35: The paint spray gun is preferably located using an on-screen graphical user interface (GUI), in cooperation with the user input mechanism, preferably a mouse device as is known in the art. The screen GUI and mouse device permit a user to easily and dynamically place the paint spray gun at a desired location relative to the CAD model; col6, ll50-59: In box 20, the trajectories are computed according to known physical principles as further described below, and are computed with an external velocity field flow and electrostatic field flow; col3, ll38-50: Returning to FIG. 2, various information required for computing a paint spray trajectory is input in boxes 34 and 36. In box 34, a paint spray gun is located relative to a desired portion or target of the CAD model. Such placement can be accomplished using a screen GUI but also can be placed by using dials 116, 118, 120, for the X, Y and Z coordinates, respectively, in the main dialogue window 121 

Regarding Claim 24, Chen in view of Williams in view of Houston further in view of Strumolo teaches the non-transitory computer-readable medium of claim 23, and further teaches further comprising instructions that, when executed by the at least one processor, cause the computer system to determine a second trajectory of a second particle at a second time period based on a second set of spatial coordinates of the virtual particle emitter, wherein the continuous parameterized trace along the surface of the target object comprises a second set of parameterized trace data associated with the second time period for generating a second plurality of modifications of a second portion of the surface of the target object, the second plurality of modifications of the second portion being different from the first plurality of modifications of the first portion (Strumolo- FIG2.34: Place Spray Gun to Target Using Screen GUI; FIG2.44: Need to modify Spary=Y; col3, ll23-35: The paint spray gun is preferably located using an on-screen graphical user interface (GUI), in cooperation with the user input mechanism, preferably a mouse device as is known in the art. The screen GUI and mouse device permit a user to easily and dynamically place the paint spray gun at a desired location relative to the CAD model; col6, ll50-59: In box 20, the trajectories are computed according to known physical principles as further described below, and are computed with an external velocity field flow and electrostatic field flow; col3, ll38-50: Returning to FIG. 2, various information required for computing a paint spray trajectory is input in boxes 34 and 36. In box 34, a paint spray gun is located relative to a desired portion or Chen- col 6, ll47-50: The exemplary method 200 indicates that surface properties can be updated 244 based on a .gamma.-ton map 240 obtained from a prior iteration (e.g., the last iteration)).

Regarding Claim 26, Chen in view of Williams in view of Houston further in view of Strumolo teaches the non-transitory computer-readable medium of claim 22, and further teaches further comprising instructions that, when executed by the at least one processor, cause the computer system to generate the mixed trace portion by combining superimposed liquid traces that merge together into the section of the common path along the surface of the target object based on a set of feature data corresponding to the superimposed liquid traces (Houston col23, ll7-25: Referring to FIG. 29, shown is a flow chart of an exemplary method of performing the look-up step of the method of FIG. 28. To determine the fluid velocity at a point in space entities in a 

Regarding Claim 15, Chen in view of Williams in view of Houston further in view of Strumolo teaches a system comprising (Chen- Abst: a computer-generated object wherein the object has characteristics, emitting a computer-generated particle, determining if the particle interacts with the object):
at least one processor (Chen- FIG12.1220: Processing Unit); and 
at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor (Chen- FIG12.1230: System Memory; FIG12.1235: Application Programs).
The metes and bounds of the rest of the limitations of the system claim substantially correspond to the method claim as set forth in Claims 22 and 26; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 16 and 17, Chen in view of Williams in view of Houston further in view of Strumolo teaches the system of claim 15. The metes and bounds of the system substantially correspond to the method claim as set forth in Claims 23 and 24; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 18, Chen in view of Williams in view of Houston further in view of Strumolo teaches the system of claim 15, and further teaches further comprising instructions that, when executed by the at least one processor, cause the system to determine a trajectory for each of the virtual particles as a function of the emitter data and the particle data (Chen- col11, ln49-58: a settled .gamma.-ton introduces patina to the surface according to the following .gamma.-transport rule; col12, ln49-59: For both the cement staircase and the metallic chain, .gamma.-reflectance is (.DELTA..sub.s, .DELTA..sub.p, .DELTA..sub.f)=(0.0, 0.4, 0.05) and material properties, including humidity and rust, are initialized as s.sub.humidity=0 and s.sub.rust=0. The .gamma.-transport rules for the cement staircase and wall are Surf.s.sub.humidity.rarw.Surf.s.sub.humidity+0.1Ton.s.sub.humidi- ty; Surf.s.sub.rust.rarw.Surf.s.sub.rust+0.1Ton.s.sub.rust; col13, ln60-67: The first rule was only used once at the beginning to initialize the ground with small number of moss seeds. The .gamma.-transport rule for the cement wall was Surf.s.sub.dirt.rarw.Surf.s.sub.dirt+Ton(rain).s.sub.dirt; and the .gamma.-transport rules for the rain .gamma.-ton was Ton(rain).s.sub.moss.rarw.Ton(rain).s.sub.moss+0.1Surf.s.sub.moss).

Regarding Claim 19, Chen in view of Williams further in view of Houston further in view of Strumolo teaches the system of claim 15, and further teaches wherein the continuous parameterized trace along the surface of the target object includes the parameterized trace data for providing a plurality of modifications of the surface of the target object, thereby permitting continuous modification along the surface of the target object of at least one parameter corresponding to a visible characteristic of the surface (Chen- col4, ln33-45: Exemplary .gamma.-tons emitted from .gamma.-ton sources can propagate through a scene, interacting with surfaces. For example, at each surface point, a surface property called .gamma.-reflectance can be defined that affects the paths through which incident .gamma.-tons are deflected; col5, ln45-50: an exemplary iterative .gamma.-ton technique 202 that commences with an emission or shooting block 210 that enters an interaction and propagation block 220, which is followed by a settlement block 230; col11, ln12-23: gamma.-ton interaction, propagation and transport can change properties of objects in a scene. For example, the introduction of rust particles increases the surface roughness, which in turn can affect .gamma.-ton reflectance of the surface. Such properties can be updated based on an exemplary .gamma.-ton map obtained from a prior .gamma.-ton iteration. Further, in cases such as corrosion and erosion, geometry can be deformed according to an exemplary .gamma.-ton map; col10, ln 21-29: unless the .gamma.-ton settles on the surface, its motion probabilities are modified according to the local .gamma.-reflectance of the surface and the .gamma.-ton continues to travel with the new motion probabilities; col10, ln50-52: continues as .gamma.-ton 614 with the material components 618 and then impacts another surface element 616').

Regarding Claim 20, Chen in view of Williams further in view of Houston further in view of Strumolo teaches the system of claim 15, and further teaches wherein the emitter data comprises an orientation of the virtual particle emitter as a function of time (Strumolo- col3, ll38-50: Returning to FIG. 2, various information required for computing a paint spray trajectory is input in boxes 34 and 36. In box 34, a paint spray gun is located relative to a desired portion or target of the CAD model. Such placement can be accomplished using a screen GUI but also can be placed by using dials 116, 118, 120, for the X, Y and Z coordinates, respectively, in the main dialogue window 121 (FIG. 7). The spray gun is displayed in the render window 122 near a target portion of the vehicle (FIG. 5). In box 36 of FIG. 2, various paint spray information is specified; FIG7: Timestep).

4.	Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over IDS Chen et al. (US 7557807 B2), referred herein as Chen in view of Williams (US 8319771 B2), referred herein as Williams in view of Houston (US 8099265 B2), referred herein as Houston in view of Strumolo et al. (US 6996509 B2), referred herein as Strumolo further in view of Zboray et al. (US 6996509 B2), referred herein as Zboray.
Regarding Claim 27, Chen in view of Williams in view of Houston further in view of Strumolo teaches the non-transitory computer-readable medium of claim 22, but does not etach Claim 27.
Zboray discloses a simulator facilitates virtual welding activity of pipe and open root weld joints, which is analogous to the present patent application. Zboray teaches further comprising instructions that, when executed by the at least one processor, cause the computer system to perform the graphical effects along the surface of the target object according to a temperature mapping associated with continuous parameterized traces of the virtual particles emitted onto the target object (Zboray- col3, ll34-36: The system is capable of simulating a weld puddle having real-time molten metal fluidity and heat dissipation characteristics; col15, ll42-45: The welding physics functionality 1211 communicates with the bead rendering functionality 1217 to render a weld bead in all states from the heated molten state to the cooled solidified state; col18, ll24-30: The Heat channel stores a value giving the magnitude of heat at the wexel location. In this way, the weldable part of the coupon can show displacement due to a welded bead, a shimmering surface "puddle" due to liquid metal, color due to heat, etc. All of these effects are achieved by the vertex and pixel shaders applied to the weldable surface).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Chen in view of Williams in view of Houston further in view of Strumolo to incorporate the teachings of Zboray, and applying the head dissipation characteristics of the weld puddle, as taught by Zboray into the method and system of visual simulation of weathering by y-ton tracing.


Regarding Claim 21, Chen in view of Williams in view of Houston further in view of Strumolo teaches the system of claim 15. Zboray teaches wherein the emitter data comprises an amount of thermal energy (Zboray- col18, ll31-49: The particles are virtual dynamic fluid particles and provide the liquid behavior of the weld puddle but are not rendered directly (i.e., are not visually seen directly). There are two types of displacement involved in simulating a welding puddle which include Puddle and Displacement. Puddle is "temporary" and only lasts as long as there are particles and heat present; Claim 1: a second channel which stores a value giving the magnitude of heat at the wexel location; a third channel which stores a displacement value for a solidified metal at the wexel location). Same motivation as Claim 27 applies here.


Allowable Subject Matter
1.	Claims 7 and 9-14 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 7, the prior art teaches a method comprising: 

identifying, emitter data from the virtual particle emitter, particle data relevant to virtual particles emitted by the virtual particle emitter, and object data relevant to the target object, wherein the object data is defined by a first set of parametric textures; 
determining, a trajectory for each of the virtual particles as a function of the emitter data and the particle data; 
generating, for each virtual particle impact with the target, a continuous parametric trace along a surface of the target object based on the emitter data; 
performing, graphical effects along the surface based on the object data and
for each virtual particle impact, generating, a second set of parametric textures for the target object, taking into account the object data and the graphical effects; and 
integrating, the second set of parametric textures with the target object. 
When considering claim 7 as a whole, however, the prior art does not teach the limitation of generating a mixed trace portion by combining the superimposed crack traces based on a set of feature data corresponding to the superimposed crack traces such that a first crack trace stops upon merging into a second crack trace that continues along the surface of the target object. Therefore, in the context of claim 7 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 7 is allowable. 
The corresponding dependent claims are therefore also allowable.

	Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 25, Chen in view of Williams in view of Houston further in view of Strumolo teaches the non-transitory computer-readable medium of claim 22. When considering claims 25 and 22 as a whole, however, the prior art does not teach the limitation of further comprising instructions that, when executed by the at least one processor, cause the computer system to generate the mixed trace portion by combining superimposed crack traces based on a set of feature data corresponding to the superimposed crack traces such that a first crack trace stops upon merging into a second crack trace that continues along the surface of the target object. Therefore, Claim 25, in the context of claim 22 as a whole contains allowable subject matter.


Response to Arguments
Applicant’s arguments filed February 23, 2021, with respect to claims 7, 15 and 22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Examiner notes that independent claims 15 and 22 have been amended with new issues. Examiner finds these limitations to be unpatentable as can be found in above detail action.
However, on page 7, Applicant's Remarks, with respect to claim 22, the applicant argues Houston does not teach amended limitation of “generating a mixed trace portion 
Houston explicitly discloses fluid velocity that teaches the amended limitation of “determining that, a portion of the parameterized trace data indicates superimposed liquid traces” in Claim 15.
On Applicant’s Remarks, the Applicant argues the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611